Citation Nr: 0505857	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  99-09 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
an eye injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1972 to March 
1976.  

Historically, a December 1984 decision by the Board of 
Veterans' Appeals (Board) denied service connection for 
residuals of an eye injury.  That December 1984 Board 
decision represents the last final decision with regards to 
the service connection issue.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

This matter came before the Board on appeal from a November 
1998 rating decision by the St. Petersburg, Florida, Regional 
Office (RO), which denied reopening of the eye disability 
service connection claim.  Although appellant requested an RO 
hearing, in 1999, he cancelled that hearing.  During the 
pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 2002)) 
became law.  By a May 2001 decision, the Board denied 
reopening of the eye disability service connection claim.  
Thereafter, appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
subsequent October 2002 Order, the Court granted a Joint 
Motion to Remand, vacated said Board decision, and remanded 
the case to the Board for readjudication pursuant to the 
VCAA.  

The Board subsequently attempted to undertake additional 
development on said appellate issue in February 2003, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Thereafter, however, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans, et al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In September 2003, 
the Board remanded the case to the RO for additional 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant if 
further action is required on his part.


REMAND

With respect to procedural matters, in the Joint Motion to 
Remand, which was, in effect, incorporated by reference by 
the October 2002 Court Order, the case was remanded to the 
Board for readjudication pursuant to the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Although the RO issued appellant a VCAA letter, the February 
2004 VCAA letter in question is deficient.  See also 
Quartuccio, supra.  For example, the VCAA letter in question 
did not inform appellant as to the requirement that new and 
material evidence must be received by VA to reopen his eye 
disability service connection claim and what "new and 
material" evidence means.  Since it does not appear that the 
RO has adequately satisfied the VCAA requirements, a remand 
of the case appears necessary for procedural due process 
concerns.  Id.  See also the October 2002 Court Order.

Appellant alleges that during service in 1975, he 
accidentally splashed battery acid in his face, burning his 
eyes.  Although pursuant to the September 2003 Board remand, 
an April 2004 VA ophthalmologic examination was conducted, 
and decreased right eye visual acuity possibly secondary to 
right eye amblyopia was assessed, the examiner's opinion as 
to the etiology of appellant's eye disability appeared 
cursory and inadequate, and did not fully address the 
specific questions set forth in that remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, there was some 
apparent visual impairment at the time of entry into service 
and glasses were prescribed at least as of June 1973.  The 
significance of these findings, if any, is not clear from the 
evidence on file.

Adequate medical opinion regarding the etiology of 
appellant's claimed eye disability is deemed warranted for 
the Board to equitably decide the appellate issue, and should 
therefore be obtained in view of the Court Order.

Additionally, it appears that the appellant's October 1975 
service discharge examination report currently of record 
contains a second page apparently pertaining to another 
veteran, since the hair and eye color listed therein was 
respectively blonde and blue, whereas they were listed as 
brown on the appellant's service entrance examination.  
Moreover, the height and weight on the separation examination 
page appear inconsistent with other records on file.  
Although the RO recently requested and obtained from the 
National Personnel Records Center (NPRC) additional service 
medical records, including said October 1975 service 
discharge examination report, that same second page 
apparently pertaining to another veteran was included, 
without the second page pertaining to the appellant.  A 
specific attempt to obtain the missing second page of 
appellant's service discharge examination report should be 
undertaken.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issue, including which 
evidence is to be provided by the 
appellant, and which by VA; and 
inform appellant as to the 
requirement that new and material 
evidence must be received by VA to 
reopen his eye disability service 
connection claim and what "new and 
material" evidence means.  The RO 
must review the claims folder and 
ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio, supra., and the 
VCAA.  

2.  The RO should contact NPRC, or 
any other appropriate agency, and 
request the missing second page of 
the appellant's October 24, 1975 
service discharge examination report 
(particularly the second page that 
sets forth visual acuity 
measurements and which should list 
hair and eye color therein as brown, 
not respectively blonde and blue as 
the second page currently associated 
with the claims folder listed).  If 
the missing second page of 
appellant's October 24, 1975 service 
discharge examination report cannot 
be located or has been destroyed, 
specific confirmation of that fact 
should be provided for the record.  

3.  With respect to the appellate 
issue, the RO should have the same 
VA ophthalmologic examiner who 
recently examined and rendered 
medical opinion, or if unavailable, 
another VA ophthalmologist, to 
review the entire claims folder, 
including in-service indications of 
visual impairment in service prior 
to the 1975 incident at issue, 
examine appellant if necessary, and 
render medical opinion regarding the 
following:

A.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that the in-
service August 26, 1975 chemical 
burn of appellant's eyes resulted in 
(i) permanent residual eye 
disability (and if so, such 
disability should be identified), or 
(ii) acute and transitory eye 
symptoms that resolved in service 
without residuals?

B.  Is it at least as likely as not 
(i.e., is there at least a 50 
percent probability) that any 
decreased visual acuity of 
appellant's eyes that preexisted 
service (as noted on November 1972 
service induction examination and in 
1972-1974 service medical records) 
or any other eye 
abnormality/disease/disability (such 
as amblyopia) underwent a permanent 
increase in severity as a result of 
(i) the August 26, 1975 in- service 
chemical burn of the eyes, or (ii) 
as a result of natural progression 
of any underlying disease process?

The ophthalmologist should 
adequately summarize the relevant 
medical history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
reached.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon in the report.

4.  The RO should review any 
additional evidence and readjudicate 
the appellate issue, under all 
appropriate statutory and regulatory 
provisions and legal theories.

If the RO denies the claim on 
appeal, on the basis that new and 
material evidence has not been 
submitted, appellant and his 
representative should be provided a 
supplemental statement of the case 
which includes appropriate laws and 
regulations.  The statement should 
include information regarding the 
prior denial and discuss the effect 
of the prior denial on the current 
claim.

If the RO considers the claim on 
appeal reopened, but denies it on 
the merits, appellant and his 
representative should be provided 
with a supplemental statement of the 
case which addresses the appellate 
issue on the merits.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




